COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 WILLIAM EGGEMEYER, DIANE                         §
 EGGEMEYER, BO EGGEMEYER,
 and SHARYLAND DISTRIBUTION &                     §             No. 08-19-00002-CV
 TRANSMISSION SERVICES, LLC
                                                  §                Appeal from the
                                  Appellants,
                                                  §          112th Judicial District Court
 v.
                                                  §           of Reagan County, Texas
 CHARLES JACKSON HUGHES
                                                  §                  (TC# 1855)
                                    Appellee.
                                                  §

                                           JUDGMENT


       The Court has considered this cause on the record and affirms that part of the trial court’s

judgment that declares the ownership of the “Disputed Acreage.” The Court reverses that part of

the judgment that awards attorney’s fees (and associated post-judgment interest on attorney’s fees)

and remands the case for further proceedings not inconsistent with this Court’s opinion. We

further order that Appellants recover from Appellee half of the costs of this appeal. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF JANUARY, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.